DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 5 April 2022 has been received and made of record.  Claims 1, 6-9, 12-14, 20, and 21 have been amended.  

Response to Arguments
Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 8, and 14 a response is considered necessary for several of applicant's arguments since reference Nair will continue to be used to meet several claimed limitations.
In response to Applicant’s argument (Page 14, last paragraph) stating that Nair fails to show wherein the inferred user profile comprises a first attribute selected over a second attribute based on comparing their corresponding confidence scores and their corresponding contexts to a third context, the examiner respectfully disagrees. Nair shows providing an inferred user profile for a user. ([0103]; [0111]; [0082-0083]) The inferred user profile is comprised of attributes determined from published updates of the user. The published updates may be to social network profiles of the user. ([0079], lines 7-11; [0074], lines 9-24; [0026], lines 6-10) The attributes to include are selected based on frequency in which they occur in the published updates, such that one attribute may be selected over another based on the number of occurrences/confidence score being higher for one over another. ([0123]) Further, the attributes to include are selected based on their context compared to a context of the inferred profile, for example being a profile update associated with a leisure type attribute as compared to the inferred profile having a leisure type attribute. ([0122], lines 1-8)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite the limitations "their corresponding confidence scores" and “their corresponding contexts”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galoh (International Publication WO2014/038925) in view of Nair (U.S. Patent Publication 2011/0225048).
Regarding claim 8, Galoh shows
A method for generating inferred user profiles, the method comprising:
accessing a first user profile and a second user profile from a profile store, (Fig. 1, 109; i.e. database) wherein the first user profile and the second user profile are associated with a user, wherein the first user profile (i.e. first online identity used for a first application site) is associated with a first context (i.e. low security application use) and the second user profile (i.e. first online identity used for a second application site) is associated with a second context (i.e. low security application use) (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database that correspond to a single particular security intensity/context.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, 
However, Galoh fails to show
wherein the inferred user profile comprises a first attribute selected over a second attribute based on comparing their corresponding confidences scores and their corresponding contexts to the third context
Nair shows
receiving a request for an inferred user profile ([0112], lines 1-4) associated with the user ([0076]; [0072]; i.e. The process of providing a use profile may be executed in response to need/command/request from an operator.)
providing, in response to the received request, the inferred user profile for creating a new user profile for the user, ([0103]; [0111]; [0082-0083]) wherein the inferred user profile comprises a first attribute (i.e. Jamaica) selected over a second attribute (i.e. book) based on comparing their corresponding confidences scores ([0123]) and their corresponding contexts (i.e. social networking site profile updates associated with leisure type attributes) to the third context (i.e. new profile creation with attribute of leisure type) ([0122], lines 1-8)
Nair and Galoh are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values to include in the profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Nair wherein the inferred user profile comprises a first attribute selected over a second attribute based on comparing their corresponding confidences scores and their corresponding contexts to the third context. Doing so provides that the most appropriate values are selected for the new profile.

Regarding claim 9, Galoh in view of Nair shows all of the features with respect to claim 8 as outlined above. Galoh in view of Nair further shows
The method of claim 8, wherein the request for the inferred user profile is associated with a service, (i.e. new application site) and wherein the first user profile and the second user profile are accessed based on determining that the first user profile and the second user profile are associated with one or more additional services (i.e. application sites) that are similar to the service. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 10, Galoh in view of Nair shows all of the features with respect to claim 8 as outlined above. Galoh in view of Nair further shows
The method of claim 8, wherein the first user profile, the second user profile, and the inferred user profile are associated with the user identifier (i.e. username associated with user credentials) associated with the user, and wherein the request comprises the user identifier. (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.)

Regarding claim 11, Galoh in view of Nair shows all of the features with respect to claim 8 as outlined above. Galoh in view of Nair further shows
The method of claim 10, wherein the user identifier is determined by an identity provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user; and wherein providing the inferred user profile comprises identifying the inferred user profile based on an association of the inferred user profile with the user identifier. (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles/inferred user profile.)

Regarding claim 13, Galoh in view of Nair shows all of the features with respect to claim 8 as outlined above. Galoh in view of Nair further shows
The method of claim 8, wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user. (Nair: [0026], lines 1-10; [0079], lines 7-11; i.e. The published updates/updates to user profiles may include multiple social network site profiles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Nair wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user for the same motivation as detailed in claim 1.

Claims 1-7, 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Galoh (International Publication WO2014/038925), in view Young et al. (U.S. Patent Publication 2020/0177702), hereinafter Young, in view of Nair (U.S. Patent Publication 2011/0225048).
Regarding claim 1, Galoh shows
A system comprising: (Fig. 1, 102; Fig. 6, Page 8, lines 1-28; UCOIM; i.e. UCOIM system as computer system communicating with client device over a network.)
at least one processor; and (Fig. 1; i.e. The UCOIM system inherently contains a processor for implementing the detailed methods.)
memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising: (Fig. 1; i.e. The UCOIM system inherently contains a memory and instructions for implementing the detailed methods.)
accessing a first user profile and a second user profile from a profile store, (Fig. 1, 109; i.e. database) wherein the first user profile and the second user profile are associated with a user, wherein the first user profile (i.e. first online identity used for a first application site) is associated with a first context (i.e. low security application use) and the second user profile (i.e. first online identity used for a second application site) is associated with a second context (i.e. low security application use) (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database that correspond to a single particular security intensity/context.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, 
However, Galoh fails to show
receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile; and 
storing, in the profile store, the new user profile for the user.
Young shows
accessing a first user profile (i.e. user profile from first online social network/service) and a second user profile (i.e. user profile from second online social network/service) 
receiving, from a computing device based on a new user registration, a request for an inferred user profile (i.e. pre-populated personal profile) associated with the user, wherein the new user registration is associated with a third context; (i.e. user using new online social network/service) Page 2 of 15Application No. 15/692,315Attorney Docket No.: 402815-US-NP/28841.342546 Response Filed 4/5/2022 Reply to Office Action of: 11/5/2021([0025]; Fig. 2, 208/214; [0031]; i.e. It is implied that the pre-populated personal profile is requested when commencing the registration process.)
providing, in response to the received request, the inferred user profile for creating a new user profile (i.e. confirmed personal profile) for the user ([0031]; Fig. 2, 214) 
receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile; and ([0031-0032]; [0025]; [0023]; i.e. The user adds/edits/confirms the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
storing, in the profile store, (Fig. 1, 120) the new user profile for the user. ([0032]; [0023])
Young and Galoh are considered analogous art because they involve generating user profiles for a user. Galoh shows that a server may be used as a centralized system to store all of the user’s profiles and generate new user registration profiles when necessary. Young provides details on how the new profile may be updated by the user and saved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile and storing, in the profile store, the new user profile for the user.   Doing so provides for user modification and saving of the updated new profile.
However, Galoh in view of Young fails to show
wherein the inferred user profile comprises a first attribute of the first user profile selected over a second attribute of the second user profile based on comparing their corresponding confidences scores and their corresponding contexts to the third context
Nair shows
receiving a request for an inferred user profile ([0112], lines 1-4) associated with the user ([0076]; [0072]; i.e. The process of providing a use profile may be executed in response to need/command/request from an operator.)
providing, in response to the received request, the inferred user profile for creating a new user profile for the user, ([0103]; [0111]; [0082-0083]) wherein the inferred user profile comprises a first attribute (i.e. Jamaica) of the first user profile ([0079], lines 7-11; i.e. profile of a first social networking site of the user with published update) selected over a second attribute (i.e. book) of the second user profile ([0074], lines 9-24; [0026], lines 6-10; i.e. profile of another social networking site of the user) based on comparing their corresponding confidences scores ([0123]) and their corresponding contexts (i.e. social networking site profile updates associated with leisure type attributes) to the third context (i.e. new profile creation with attribute of leisure type) ([0122], lines 1-8)
Nair and Galoh in view of Young are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values to include in the profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Nair wherein the inferred user profile comprises a first attribute of the first user profile selected over a second attribute of the second user profile based on comparing their corresponding confidences scores and their corresponding contexts to the third context. Doing so provides that the most appropriate values are selected for the new profile. 

Regarding claim 2, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 1, wherein accessing the first user profile and the second user profile comprises identifying the first user profile and the second user profile from a plurality of user profiles based on determining that the first user profile and the second user profile are associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Regarding claim 3, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 1, wherein the request for an inferred user profile is associated with a service, (i.e. new application site) and wherein the first user profile and the second user profile are accessed based on determining that the first user profile and the second user profile are associated with one or more additional services (i.e. application sites) that are similar to the service. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 4, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 1, wherein the first user profile, the second user profile, and the inferred user profile are associated with a user identifier (i.e. username associated with user credentials) associated with the user, and wherein the request comprises the user identifier. (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.)

Regarding claim 5, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 4, wherein the user identifier is determined by an identify provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user. (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles.)

Regarding claim 6, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 1, wherein the set of operations further comprises:
receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information; and (Young: [0031-0032]; i.e. The user edits the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information. (Young: [0032]; i.e. The edited profile is saved/updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information and updating user information for an attribute type of at least one user profile associated with the user based on the updated user information for the same motivation as detailed above in claim 1.

Regarding claim 7, Galoh in view of Young in view of Nair shows all of the features with respect to claim 1 as outlined above. Galoh in view of Young in view of Nair further shows
The system of claim 1, wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user. (Nair: [0026], lines 1-10; [0079], lines 7-11; i.e. The published updates/updates to user profiles may include multiple social network site profiles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Nair wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user for the same motivation as detailed in claim 1.

Regarding claim 14, Galoh shows
A method for generating inferred user profiles, the method comprising:
accessing a first user profile and a second user profile from a profile store, (Fig. 1, 109; i.e. database) wherein the first user profile and the second user profile are associated with a user, wherein the first user profile (i.e. first online identity used for a first application site) is associated with a first context (i.e. low security application use) and the second user profile (i.e. first online identity used for a second application site) is associated with a second context (i.e. low security application use) (Page 4, lines 11-15; Page 4, line 30-Page 5, line 16; Page 10, lines 1-8; Fig. 3; i.e. Multiple user profiles may be accessed from the database that correspond to a single particular security intensity/context.)
receiving, from a computing device (Fig. 1, 103; Page 8, lines 10-28; i.e. The user inherently uses  a computing device to communicate with computing system 102.) based on a new user registration, (i.e. user is registering with new application site) a request (Fig. 6, 606/608; i.e. Requesting connection/authentication at UCOIM is considered a request for a user profile to use at the new application site.) for an inferred user profile associate with the user, wherein the new user registration is associated with a third context; (i.e. security intensity based on new application site type security status of new application site to be used) (Fig. 6, 610/612; Page 4, line 30 – Page 5, line 8)
providing, in response to the received request, the inferred user profile (i.e. user information profile selected by the user is displayed to the user) for creating a new user profile (i.e. user information profile sent to application site) for the user, 
receiving an update to an inferred attribute of the inferred user profile, in response to the user’s modification of the inferred attribute, 
updating, 
However, Galoh fails to show
the update comprising updated user information for the user associated with an attribute type
updating, based on the updated user information, at least one user profile
Young shows
accessing a first user profile (i.e. user profile from first online social network/service) and a second user profile (i.e. user profile from second online social network/service) context (i.e. user using a first online social network/service with associated user profile) and the second user profile is associated with a second context; (i.e. user using a second online social network/service with associated user profile) ([0027])
receiving, from a computing device based on a new user registration, a request for an inferred user profile (i.e. pre-populated personal profile) associated with the user, wherein the new user registration is associated with a third context; (i.e. user using new online social network/service) Page 2 of 15Application No. 15/692,315Attorney Docket No.: 402815-US-NP/28841.342546 Response Filed 4/5/2022 Reply to Office Action of: 11/5/2021([0025]; Fig. 2, 208/214; [0031]; i.e. It is implied that the pre-populated personal profile is requested when commencing the registration process.)
providing, in response to the received request, the inferred user profile for creating a new user profile (i.e. confirmed personal profile) for the user ([0031]; Fig. 2, 214) 
receiving an update to an inferred attribute of the inferred user profile, in response to the user’s modification of the inferred attribute, the update comprising updated user information for the user associated with an attribute type ([0031-0032]; [0025]; [0023]; i.e. The user adds/edits/confirms the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating, based on the updated user information, at least one user profile ([0032]; [0023])

Young and Galoh are considered analogous art because they involve generating user profiles for a user. Galoh shows that a server may be used as a centralized system to store all of the user’s profiles and generate new user registration profiles when necessary. Young provides details on how the new profile may be updated by the user and saved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh to incorporate the teachings of Young wherein receiving, from the computing device, the new user profile comprising at least an inferred attribute, of the inferred user profile and storing, in the profile store, the new user profile for the user.   Doing so provides for user modification of the attributes.
However, Galoh in view of Young fails to show
wherein the inferred user profile comprises a first attribute selected over a second attribute based on comparing their corresponding confidences scores and their corresponding contexts to the third context
Nair shows
receiving a request for an inferred user profile ([0112], lines 1-4) associated with the user ([0076]; [0072]; i.e. The process of providing a use profile may be executed in response to need/command/request from an operator.)
providing, in response to the received request, the inferred user profile for creating a new user profile for the user, ([0103]; [0111]; [0082-0083]) wherein the inferred user profile comprises a first attribute (i.e. Jamaica) selected over a second attribute (i.e. book) based on comparing their corresponding confidences scores ([0123]) and their corresponding contexts (i.e. social networking site profile updates associated with leisure type attributes) to the third context (i.e. new profile creation with attribute of leisure type) ([0122], lines 1-8)
Nair and Galoh in view of Young are considered analogous art because they involve generating user profiles. Galoh shows that a centralized entity may manage and generate profiles for a user. Nair shows how the entity may select the appropriate attribute values to include in the profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Nair wherein the inferred user profile comprises a first attribute of the first user profile selected over a second attribute of the second user profile based on comparing their corresponding confidences scores and their corresponding contexts to the third context. Doing so provides that the most appropriate values are selected for the new profile. 

Regarding claim 15, Galoh in view of Young in view of Nair shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 14, wherein accessing the first user profile and the second user profile comprises identifying the first user profile and the second user profile from a plurality of user profiles based on determining that the first user profile and the second user profile are associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Regarding claim 16, Galoh in view of Young in view of Nair shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 14, wherein the first user profile and the second user profile as accessed based on determining that the first user profile and the second user profile are associated with similar services. (Galoh: Page 5, lines 7-16; i.e. The profiles of application sites with similar security intensity are selected/accessed to present to the user.)

Regarding claim 17, Galoh in view of Young in view of Nair shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 14, wherein the first user profile, the second user profile, and the inferred user profile are associated with a user identifier (i.e. username associated with user credentials) associated with the user. (Galoh: Fig. 6, 608; Page 5, lines 3-6; i.e. The UCOIM system as a centralized manager of the user profiles inherently associates all profiles of the user with their credentials/username in order to provide the user with the profiles.)

Regarding claim 18, Galoh in view of Young in view of Nair shows all of the features with respect to claim 17 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 17, wherein the user identifier is determined by an identity provider (i.e. modules to perform authorization of the user) based on receiving authentication credentials associated with the user. (Galoh: Page 5, lines 3-16; i.e. The user identifier/username is part of the credentials associated with the user. The user identifier must be determined in order to provide the user with the stored user profiles/inferred user profile.)

Regarding claim 20, Galoh in view of Young in view of Nair shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 14, wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user. (Nair: [0026], lines 1-10; [0079], lines 7-11; i.e. The published updates/updates to user profiles may include multiple social network site profiles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Young to incorporate the teachings of Nair wherein generating a first confidence score corresponding to the first attribute comprises evaluating the first attribute based on user information for an attribute type from one or more other user profiles associated with the user, and wherein generating a second confidence score corresponding to the second attribute comprises evaluating the second attribute based on user information for the attribute type from one or more other user profiles associated with the user for the same motivation as detailed in claim 1.

Regarding claim 21, Galoh in view of Young in view of Nair shows all of the features with respect to claim 14 as outlined above. Galoh in view of Young in view of Nair further shows
The method of claim 14, wherein the at least one user profile is associated with a persona type. (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over, in view of Galoh in view of Nair in view Young.
Regarding claim 12, Galoh in view of Nair shows all of the features with respect to claim 8 as outlined above. Galoh in view of Nair further shows
The method of claim 8, further comprising:
receiving an indication (i.e. user selects “use minimal user profile instead) of an update (i.e. delete a profile attribute, such as location or data of birth) to the inferred attribute of the inferred user profile (Fig. 4, Page 10, lines 21-32) 
updating user information for an attribute type of at least one user profile associated with the user (i.e. forged online identity associated with a low security application site) (Galoh: Page 2, lines 1-15; Page 5, lines 7-16; i.e. The profiles are presented to the user for selection based on their security intensity. A low security intensity is associated with a forged online identity of the user. Fig. 4; Page 10, lines 21-32; i.e. The user may delete a profile attribute, such as location or data of birth, by selecting “use minimal user profile instead”.)
However, Galoh in view of Nair fails to show
wherein the indication comprises updated user information
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information.
	Young shows
receiving an indication of an update to an inferred attribute of the inferred user profile, wherein the indication comprises updated user information; and (Young: [0031-0032]; i.e. The user edits the attributes/inferred attributes of the pre-populated personal profile and sends the update confirmed profile to the social networking site.)
updating user information for an attribute type of at least one user profile associated with the user based on the updated user information. (Young: [0032]; i.e. The edited profile is saved/updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galoh in view of Nair to incorporate the teachings of Young wherein receiving, from the computing device, and indication of an update to the inferred attribute, wherein the indication comprises updated user information and updating user information for an attribute type of at least one user profile associated with the user based on the updated user information in order to provide for user modification of the attribute values.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al. (U.S. Patent No. 6,496,855) – Proxy to provide user profiles to web sites.
Mathew et al. (U.S. Patent Publication 2005/0193093) – Central server to provide user profiles to affiliated servers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451